

 S1799 ENR: Victims of Child Abuse Act Reauthorization Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1799IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize subtitle A of the Victims of Child Abuse Act of 1990.1.Short
			 titleThis Act
			 may be cited as the Victims of Child Abuse Act Reauthorization Act of 2013.2.Improving
			 investigation and prosecution of child abuse cases(a)ReauthorizationSection
			 214B of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13004) is
			 amended—(1)in subsection
			 (a), by striking fiscal years 2004 and
			 2005 and inserting fiscal years 2014,
			 2015, 2016, 2017, and 2018; and(2)in subsection
			 (b), by striking fiscal years 2004 and
			 2005 and inserting fiscal years 2014,
			 2015, 2016, 2017, and 2018.(b)AccountabilitySubtitle
			 A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) is
			 amended by adding at the end the following:214C.AccountabilityAll grants awarded by the Administrator
				under this subtitle shall be subject to the following
			 accountability
				provisions:(1)Audit
				requirement(A)DefinitionIn
				this paragraph, the term unresolved audit finding means a finding
				in the final audit report of the Inspector General of the
			 Department of Justice
				that the audited grantee has utilized grant funds for an
			 unauthorized
				expenditure or otherwise unallowable cost that is not closed or
			 resolved within
				12 months from the date when the final audit report is issued and
			 any appeal
				has been completed.(B)AuditThe
				Inspector General of the Department of Justice shall conduct audits
			 of
				recipients of grants under this subtitle to prevent waste, fraud,
			 and abuse of
				funds by grantees. The Inspector General shall determine the
			 appropriate number
				of grantees to be audited each year.(C)Mandatory
				ExclusionA recipient of grant funds under this subtitle that is
				found to have an unresolved audit finding shall not be eligible to
			 receive
				grant funds under this subtitle during the following 2 fiscal
			 years.(D)PriorityIn
				awarding grants under this subtitle, the Administrator shall give
			 priority to
				eligible entities that did not have an unresolved audit finding
			 during the 3
				fiscal years prior to submitting an application for a grant under
			 this
				subtitle.(E)ReimbursementIf
				an entity is awarded grant funds under this subtitle during the
			 2-fiscal-year
				period in which the entity is barred from receiving grants under
			 paragraph (2),
				the Administrator shall—(i)deposit an amount
				equal to the grant funds that were improperly awarded to the
			 grantee into the
				General Fund of the Treasury; and(ii)seek to recoup
				the costs of the repayment to the fund from the grant recipient
			 that was
				erroneously awarded grant funds.(2)Nonprofit
				organization requirements(A)DefinitionFor
				purposes of this paragraph, the term nonprofit organization means
				an organization that is described in section 501(c)(3) of the
			 Internal Revenue
				Code of 1986 and is exempt from taxation under section 501(a) of
			 such
				Code.(B)ProhibitionThe
				Administrator may not award a grant under any grant program
			 described in this
				subtitle to a nonprofit organization that holds money in offshore
			 accounts for
				the purpose of avoiding paying the tax described in section 511(a)
			 of the
				Internal Revenue Code of 1986.(C)DisclosureEach
				nonprofit organization that is awarded a grant under this subtitle
			 and uses the
				procedures prescribed in regulations to create a rebuttable
			 presumption of
				reasonableness for the compensation of its officers, directors,
			 trustees and
				key employees, shall disclose to the Administrator, in the
			 application for the
				grant, the process for determining such compensation, including the
			 independent
				persons involved in reviewing and approving such compensation, the
				comparability data used, and contemporaneous substantiation of the
			 deliberation
				and decision. Upon request, the Administrator shall make the
			 information
				disclosed under this subparagraph available for public inspection.(3)Conference
				expenditures(A)LimitationNo
				amounts authorized to be appropriated to the Department of Justice
			 under this
				subtitle may be used by the Administrator, or by any individual or
			 organization
				awarded discretionary funds through a cooperative agreement under
			 this Act, to
				host or support any expenditure for conferences that uses more than
			 $20,000 in
				Department funds, unless the Deputy Attorney General or such
			 Assistant Attorney
				Generals, Directors, or principal deputies as the Deputy Attorney
			 General may
				designate, including the Administrator, provides prior written
			 authorization
				through an award process or subsequent application that the funds
			 may be
				expended to host a conference.(B)Written
				approvalWritten approval under subparagraph (A) shall include a
				written estimate of all costs associated with the conference,
			 including the
				cost of all food and beverages, audiovisual equipment, honoraria
			 for speakers,
				and any entertainment.(C)ReportThe
				Deputy Attorney General shall submit an annual report to the
			 Committee on the
				Judiciary of the Senate and the Committee on the Judiciary of the
			 House of
				Representatives on all approved conference expenditures referenced
			 in this
				paragraph..3.Crime victims fundSection 1402(d)(3) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)) is amended—(1)by inserting (A) before Of the sums; and(2)by striking available for the United States Attorneys Offices and all that follows and inserting the following: ‘‘available only for—(i)the United States Attorneys Offices and the Federal Bureau of Investigation to provide and improve
			 services for the benefit of crime victims in the Federal criminal justice
			 system (as described in 3771 of title 18, United States Code, and section
			 503 of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10607))
			 through victim coordinators, victims’ specialists, and advocates,
			 including for the administrative support of victim coordinators and
			 advocates providing such services; and(ii)a Victim Notification System.(B)Amounts made available under subparagraph (A) may not be used for any purpose that is not specified
			 in clause (i) or (ii) of subparagraph (A)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate